LE BLANC, J.
The cause of action in this .case arose out of an alleged slander, by the defendant Numa Hannagriff.
Damages to plaintiff’s good name, fame, credit, and reputation by reason thereof are sought by plaintiff in the sum of $10,000.
From a judgment in the district court dismissing his suit, he obtained an order for, an'd has taken, an appeal to this court. Defendant moves to dismiss the appeal on the ground that the court is not vested with jurisdiction in cases of this character where the amount exceeds $2,000.
This court has jurisdiction as an appellate court in excess of $2,000 only “in suits for damages for physical injuries to, or for the death of a person, or for other damages sustained by such person or his heirs or legal representatives, arising out of the same circumstances,” etc. Const. 1921, art. 7, § 10, par. 2.
Slander of one’s good name is not a physical injury, nor does it give rise to damages by reason of physical injury. It is obvious, therefore, that this court must decline jurisdiction.
It is therefore ordered that, in accordance with the provisions of Act No. 19 of 1912, the appeal in this case be transferred to the Supreme Court within sixty days from the date of the filing hereof, May 3, 1932.